DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of a certified copy of foreign application 62/531,860, however the present application does not properly claim priority to the submitted foreign application. If this copy is being filed to obtain priority to the foreign filing date under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), applicant must also file a claim for such priority as required by 35 U.S.C. 119(b) or 365(b), and 37 CFR 1.55. If the application was filed before September 16, 2012, the priority claim must be made in either the oath or declaration or in an application data sheet; if the application was filed on or after September 16, 2012, the claim for foreign priority must be presented in an application data sheet.
If the application being examined is an original application filed under 35 U.S.C. 111(a) (other than a design application), the claim for priority must be presented during the pendency of the application, and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior foreign application. See 37 CFR 1.55(d)(1). If the application being examined is a national stage application under 35 U.S.C. 371, the claim for priority must be made within the time limit set forth in the PCT and Regulations under the PCT. See 37 CFR 1.55(d)(2). Any claim for priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) not presented within the time period set forth in 37 CFR 1.55 is 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature below must be shown or the feature canceled from the claim. 
Claim 8, line 1, “wherein the battery is configured for wireless charging.” 

 No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or 

Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 is written as being dependent from claim 15. For the purposes of examination, claim 15 will be interpreted as dependent of claim 14 from which the limitation “lock state sensor” is antecedent.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "activating an actuator in the lock assembly" in line 8.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation will be interpreted as “activating an actuator in a lock assembly.” Claims 19-20 are also rejected by virtue of dependency on claim 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 7, 12, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Watkins, Jr. (US 8847760 B1), in view of Davis (US 3613843 A), and further in view of Zibkoff Knoll (US 20160198827 A1).

	Regarding Claim 1, Watkins, Jr. teaches a bag (1) for containing valuables, comprising: 
5An interior space. (Col. 3; Lines 10-14)
AA lock assembly (90-93) arranged to prevent access (locking flap (4) at latch (90)) to the interior space when the lock assembly (90-93) is in a locked state, the lock assembly (90-93) including an actuator ((93), wherein the movement of the spring-biased spring by the microcontroller (60) requires an actuator), the actuator (93) arranged within the lock 10assembly to selectively allow (through use of fingerprint scanner (91)) the lock assembly (90-93)  to unlock from a locked state. (Figs. 1, 5-7, 10; Col. 3, 10-16; Col. 4, Lines 13-27)
A biometric sensor (91) provided to the bag (10). (Figs. 5-7; Col. 4, Lines 13-27)
A microcontroller coupled to the biometric sensor (91) and the actuator (93), the microcontroller (60) being programmed (wherein the computer verifies fingerprint against an authorized user), to determine whether an input provided to the biometric sensor (91) corresponds with an authorized user and, if affirmative, activate the 15actuator (93) to allow the lock assembly (90-93) to achieve the unlocked state, and if negative, to not allow the lock assembly (90-93) to achieve the unlocked state. (Figs. 5-7, 10; Col. 3, Lines 20-30; Col. 4, Lines 13-27)

	Watkins, Jr. does not teach a rigid endoskeleton defining an interior space; an exterior covering disposed over the rigid endoskeleton; or a lock assembly coupled to the endoskeleton and arranged to prevent access to the interior space when the lock assembly is in a locked state, wherein the lock assembly includes a handle. 

	With regard to the endoskeleton, Davis further teaches a bag (10) with a rigid endoskeleton (36) defining an interior space (12, 14); an exterior covering (19, 21) disposed over the rigid endoskeleton (36). (Figs. 1-5; Col. 2, Lines 63-70; Col. 3, Lines 38-47)


	With regard to the lock being attached to the endoskeleton, Zibkoff Knoll further teaches a handbag (100) with lock assembly (25) coupled to the endoskeleton (wherein (20) and (30) comprise a frame) and arranged to prevent access to the interior space (wherein Zibkoff Knoll teaches “the inside of the handbag (100) so as to be accessible only when the main compartment of the handbag is opened”) when the lock assembly is in a locked state, wherein the lock assembly includes a handle (21). (Figs. 1, 6; [0029], [0038])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the safety enhancing storage bag as taught by Watkins, Jr., modified above, and provide for a lock assembly attached to the endoskeleton as taught by Zibkoff Knoll. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for the lock assembly to be attached to the rigid frame as it enhances the durability and security of the handbag by embedding it within the rigid structure of the frame.

Regarding Claim 2, Watkins, Jr. further teaches wherein the bag is configured as a purse. (Figs. 1-2. 5; Col. 4, Line 13)

	Regarding Claim 7, Watkins, Jr. further comprising a power source (76) coupled to the microcontroller (60), wherein the power source is a battery (76). (DC connection from battery to microcontroller as seen in Figs. 4, 10). (Figs. 4, 10; Col. 3, Lines 60-62)

	Regarding Claim 12, Watkins, Jr. further teaches wherein the biometric sensor (92) is a finger print scanner (92). (Figs. 5-7; Col. 4, Lines 13-27)

	Regarding Claim 14, Watkins, Jr. further teaches wherein the lock assembly includes a lock state sensor (20) coupled to the microcontroller (60). (Wherein the controller can detect an unlocked state in the Hall-effect sensor, thereby triggering an alarm). (Figs. 1, 4; Col. 3, Lines 45-51)

	Regarding Claim 15, Watkins, Jr. further teaches wherein the lock state sensor (20) is a photoreceptor or a proximity sensor (20). (Wherein a sensor utilizing the Hall-effect is a proximity sensor). (Figs. 1, 4; Col. 3, Lines 45-51)

	Regarding Claim 17, Watkins, Jr. further teaches an audible panic alarm (8) coupled to the microcontroller (60). (Figs. 1, 2, 4, 10; Col. 3, Lines 45-51)

Claims 3, 4, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Watkins, Jr. (US 8847760 B1), in view of Davis (US 3613384 A), further in view of Zibkoff Knoll (US 20160198827 A1), and further in view of Bryan (US 20040090773 A1).

	Regarding Claim 3, Watkins, Jr., modified above, teaches all of the elements of the invention described in claim 1 above except; further including a shoulder strap, the shoulder strap comprising a first end coupled to the rigid endoskeleton and an opposing second end coupled to the rigid endoskeleton.
	Bryan further teaches a bag (10) further including a shoulder strap (100), the shoulder strap (100) comprising a first end (101) coupled to the rigid endoskeleton (frame (90)) and an opposing second end (102) coupled to the rigid endoskeleton (90). (Fig. 13; [0075])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the safety enhancing storage bag as taught by Watkins, Jr., modified above, and provide the straps being attached to the frame as taught by Bryan. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for the straps to be attached to the frame in order enhance the security of the bag by attaching the straps to a rigid component of the purse, thus preserving a more consistent decoupling force for a tampered strap to trigger the alarm system.

	Regarding Claim 4, Watkins, Jr., modified above, teaches all of the elements of the invention described in claim 3 above except; wherein at least one of the first and second ends is 
	Wherein Watkins, Jr. teaches wherein at least one of the first and second ends of a strap (7) are connected to a force sensitive (32) shoulder strap connecter (54). (Figs. 1-2, 5, 9, 10; Col. 3, Lines 31-44)
	Bryan further teaches wherein at least one of the first and second ends of a strap (14) is coupled (101, 102) to the rigid 25endoskeleton (90) via a force sensitive shoulder strap connector (101, 102), the connector configured to decouple when a force above a preset threshold (releasing ball (104) from socket connector (103)) is applied to the shoulder strap (14). (Fig. 13-13a; [0066], [0075], [0086])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the force detection strap of the safety enhancing storage bag as taught by Watkins, Jr., modified above, and provide for the detachable strap attached to an endoskeleton as taught by Bryan. Wherein simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the strap system of Watkins, Jr., for the strap alarm system of Bryan, in order to protect the owner of the purse during a mugging or purse snatching.

	Regarding Claim 16, Watkins, Jr., modified above, teaches all of the elements of the invention described in claim 1 above except; further comprising a global positioning system (GPS) decoder coupled to a wireless transponder and the microcontroller, wherein the 
	Wherein Watkins, Jr. teaches a bag (1) with a microcontroller (60). Figs. 1, 4; Col. 3, Lines 10-30)
	Bryan further teaches further comprising a global positioning system (GPS) decoder (322) coupled to a wireless transponder (340) and the microcontroller (as seen in fig. 36), wherein the microcontroller is further 15programmed (wherein Bryan teaches GPS location is broadcast when the alarm is triggered) to cause the wireless transponder (340) to broadcast the GPS location coordinates of the bag (10). (Fig. 36, [0116], [0125])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the safety enhancing storage bag as taught by Watkins, Jr., modified above, and provide for implementing a wireless GPS relay as taught by Bryan. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a GPS transponder that can wireless broadcast the bags location, in order for the owner of the bag to identify the location of the bag in event of misplacing it or theft.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Watkins, Jr. (US 8847760 B1), to claim 1 above,  in view of Davis (US 3613384 A), further in view of Zibkoff Knoll (US 20160198827 A1), and further in view of Lin (US 6260680 B1).
	
Regarding Claim 5, Watkins, Jr., modified above, teaches all of the elements of the invention described in claim 1 above except; wherein the endoskeleton comprises: a planar base plate;  16WO 2019/014504PCT/US2018/041910 a top support member; and a plurality of rigid cables extending between the top support member and the base plate.
	Wherein Davis teaches an endoskeleton (36) with a planar base plate (50), and plurality of rigid members (36) extending between the top support member (56) and the base plate (50). (Fig. 1; Col. 3, Lines 37-59; Col. 4, Lines 12-22)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the safety enhancing storage bag as taught by Watkins, Jr.,  and provide for the frame to be comprised of a rigid endoskeleton as taught by Davis. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a handbag with a rigid endoskeleton in order to enhance its durability, improve its theft resistance, and provide for a handbag that reliable sustains its shape.
	Lin further teaches utilizing steel cable (11) for a frame member. (Fig. 1, Col. 3, Lines 15-18)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the safety enhancing storage bag as taught by Watkins, Jr., in view of Davis, modified above, and substitute the wire frame for a cable frame as taught by Lin. Wherein simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute a wire frame for a steel cable .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Watkins, Jr. (US 8847760 B1), in view of Davis (US 3613384 A), further in view of Zibkoff Knoll (US 20160198827 A1), and further in view of Hai et al. (US 20100243114 A1).

	Regarding Claim 6, Watkins, Jr., modified above, teaches all of the elements of the invention described in claim 1 above except;  further comprising a slash-resistant inner lining provided to the interior space of the endoskeleton.
	Wherein Davis teaches an interior space (28) comprising an endoskeleton (36). (Fig. 1; Col. 3, Lines 37-59)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the safety enhancing storage bag as taught by Watkins, Jr.,  and provide for the frame to be comprised of a rigid endoskeleton as taught by Davis. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a handbag with a rigid endoskeleton in order to enhance its durability, improve its theft resistance, and provide for a handbag that reliable sustains its shape.
	Hai et al. further teaches a handbag (20) further comprising a slash-resistant inner lining (62) provided to the interior space. (Fig. 2; [0032])
.

Claim 8, so far as it is definite, is rejected under 35 U.S.C. 103 as being unpatentable over over Watkins, Jr. (US 8847760 B1), as applied to claim 7 above, in view of Davis (US 3613384 A), further in view of Zibkoff Knoll (US 20160198827 A1), and further in view of Scarmozzino (US 20120299528 A1).

	Regarding Claim 8, Watkins, Jr., modified above, teaches all of the elements of the invention described in claim 7 above except; wherein the battery is configured for wireless charging.
	Scarmozzino further teaches wherein the battery (430) is configured for wireless charging (410). (Wherein Scarmozzino teaches the use of solar power to charge the battery.) (Figs. 1, 3; [0036])

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the safety enhancing storage bag as .

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over over Watkins, Jr. (US 8847760 B1), as applied to claim 7 above, in view of Davis (US 3613384 A), further in view of Zibkoff Knoll (US 20160198827 A1), and further in view of Berger et al. (US 20140311194 A1).

	Regarding Claim 9, Watkins, Jr., modified above, teaches all of the elements of the invention described in claim 1 above except;  wherein the lock assembly comprises: a lock body;  15a lock wheel, the lock wheel rotationally disposed at least partially within the lock body via a pivot pin; a push block disposed within the lock body and arranged with respect to the lock wheel such that the push block defines a rotational blocking position and a rotational permissive position;  20an actuator coupled to the push block to move the push block between the rotational blocking position and the rotational permissive position; and a handle coupled to the lock wheel so that the lock wheel can be manually rotated by the user from the unlocked position to the locked position.
	Berger et al. further teaches wherein a lock assembly comprises:
A lock body (10). (Figs. 1-7; [0060]) 
A lock wheel (32C), the lock wheel (32C) rotationally disposed at least partially within the lock body (10) via a pivot pin (24). (Figs. 4-5; [0065])
A push block (34) disposed within the lock body (10) and arranged with respect to the lock wheel (32C) such that the push block defines a rotational blocking position (38) and a rotational permissive position (when (34) is removed from (38)). (Figs. 4-5; [0065])  20
An actuator (22) coupled to the push block (34) to move the push block (34) between the rotational blocking position (38) and the rotational permissive position (when (34) is removed from (38)). (Figs. 4-5; [0065])  
A handle (12) coupled (32A-B) to the lock wheel (32C) so that the lock wheel (32C) can be manually rotated (wherein (12) can be rotated by levers (12, 12A) by the user from the unlocked position (38) to the locked position (when (34) is removed from (38)).

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the safety enhancing storage bag as taught by Watkins, Jr., modified above, and provide for a lock assembly as taught by Berger et al. Wherein applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for an actuator that moves a push block from a locking cylinder, in order to unlock and permit the manipulation of the lock wheel in order for the user to access the bag.	

Regarding Claim 11, Watkins, Jr., modified above, teaches all of the elements of the invention described in claim 9 above except;  wherein the push block defines a head portion that is relatively thicker as compared to a tail portion thereof.
	Berger et al. further teaches wherein the push block (34) defines a head portion (34A) that is relatively thicker as compared to a tail portion (34B in Modified Figure 5 below) thereof. (Fig. 5; [0065])

    PNG
    media_image1.png
    729
    654
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    29
    156
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    25
    40
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: rect]	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the safety enhancing storage bag as taught by Watkins, Jr., modified above, and the push block of the locking mechanism to have disparate thickness as taught by Berger et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a variation in thickness along the push block, in order to accommodate the space within the locking assembly for which the push block is utilized and not conflict with the rotation of the lock wheel. 







	
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over over Watkins, Jr. (US 8847760 B1), as applied to claim 1 above, in view of Davis (US 3613384 A), further in view of Zibkoff Knoll (US 20160198827 A1), and further in view of Hammond et al. (US 20040012495 A).

	Regarding Claim 13, Watkins, Jr., modified above, teaches all of the elements of the invention described in claim 1 above except; wherein the actuator is a solenoid.
	Hammond et al. further teaches a handbag (54) wherein the locking assembly (64, 66) actuator is a solenoid (76).
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the actuator of the safety enhancing storage bag as taught by Watkins, Jr., modified above, and provide for the actuator to be a solenoid as taught by Hammond et al. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a solenoid actuator as it can integrate with the circuitry of the bag to provide a consistent user controllable locking/unlocking mechanism.

Claim 18, so far it is definite, is rejected under 35 U.S.C. 103 as being unpatentable over over Watkins, Jr. (US 8847760 B1), in view of Davis (US 3613384 A),  and further in view of Berger et al. (US 20140311194 A1).

Regarding Claim 18, Watkins, Jr. teaches a method of securing a bag against unauthorized access to a contents of the bag, the method comprising: 
Receiving a biometric input (92) from a user via a biometric sensor (92) that is provided to the bag (1). (Figs. 1, 5-7, 10; Col. 3, 10-16; Col. 4, Lines 13-27)
Determining whether the biometric input (92) provided to the biometric sensor (92) corresponds 25with an authorized user (wherein the microcontroller (60) performs verification). (Figs. 1, 5-7, 10; Col. 3, 10-16; Col. 4, Lines 13-27)
Activating an actuator (93) in the lock assembly (90-93) to place the lock assembly (90-93) into an unlocked state from a locked state. (Figs. 1, 5-7, 10; Col. 3, 10-16; Col. 4, Lines 13-27)

	Watkins, Jr. does not teach providing an endoskeleton to the interior of the bag; or and activating an actuator in the lock assembly to place the lock assembly into an unlocked state from a locked state by moving a push block which permits a lock wheel to rotate from a locked position to an unlocked position.

With regard to the endoskeleton, Davis further teaches providing an endoskeleton (36) to the interior (28) of the bag (10). (Fig. 1; Col. 3, Lines 37-59)

	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the safety enhancing storage bag as taught by Watkins, Jr.,  and provide for the frame to be comprised of a rigid endoskeleton as 

	With regard to the push block and lock wheel, Berger et al. further teaches activating an actuator ((22) utilizing a key) in the lock assembly (10) to place the lock assembly (10) into an unlocked state from a locked state by moving (withdrawing spring bias) a push block (34) which permits a lock wheel (32C) to rotate from a locked position (Fig. 4) to an unlocked position (Fig. 5). (Figs. 4-5; Col. 7, Lines 3-27)
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the safety enhancing storage bag as taught by Watkins, Jr., modified above, and provide for a lock assembly as taught by Berger et al. Wherein applying a known technique to a known device ready for improvement to yield predictable results; one would be motivated to provide for an actuator that moves a push block from a locking cylinder, in order to unlock and permit the manipulation of the lock wheel in order for the user to access the bag.

Claims 19-20, so far they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over over Watkins, Jr. (US 8847760 B1), in view of Davis (US 3613384 A), further in view of Berger et al. (US 20140311194 A1), and further in view of Bryan (US 20040090773 A1).

	Regarding Claim 19, Watkins, Jr., modified above, teaches all of the elements of the invention described in claim 18 above except; further comprising triggering a panic alarm if a strap of the bag is uncoupled from the bag on at least one end of the strap.
	Watkins, Jr. further teaches an audible panic alarm (8) coupled to the microcontroller (60). (Figs. 1, 2, 4, 10; Col. 3, Lines 45-51)
	Bryan further teaches triggering a panic alarm (42) if a strap (14) of the bag (10) is uncoupled (releasing ball (104) from socket connector (103)) from the bag (10) on at least one end of the strap (14). (Figs. 2, 5, 13-13a; [0066], [0075])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the alarm triggering strap of the safety enhancing storage bag as taught by Watkins, Jr., modified above, and provide for the detachable strap as taught by Bryan. Wherein simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the strap system of Watkins, Jr., for the strap alarm system of Bryan, in order to protect the owner of the purse during a mugging or purse snatching.

	Regarding Claim 20, Watkins, Jr., modified above, teaches all of the elements of the invention described in claim 18 above except; further comprising broadcasting wirelessly a set of GPS 5coordinates for the bag by a transponder provided to the bag.
	Wherein Watkins, Jr. teaches a bag (1) with a microcontroller (60). Figs. 1, 4; Col. 3, Lines 10-30)
(322) coupled to a wireless transponder (340) and the microcontroller (as seen in fig. 36), wherein the microcontroller is further 15programmed (wherein Bryan teaches GPS location is broadcast when the alarm is triggered) to cause the wireless transponder (340) to broadcast the GPS location coordinates of the bag (10). (Fig. 36, [0116], [0125])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the safety enhancing storage bag as taught by Watkins, Jr., modified above, and provide for implementing a wireless GPS relay as taught by Bryan. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for a GPS transponder that can wireless broadcast the bags location, in order for the owner of the bag to identify the location of the bag in event of misplacing it or theft.

Allowable Subject Matter
Claim 10 would be allowable if rewritten or amended to overcome the rejections of antecedent claims 1 and 9 under 35 U.S.C. 103.

	Regarding Claim 10, The prior art of record, in view of the rejection set forth for claim 9 above, does not teach wherein the lock assembly further comprises a torsion spring coupled to the lock body and the lock wheel which is arranged to bias the wheel to turn from a locked position to an unlocked position when the push block is in the rotational permissive position. 
(1-33) biasing a lock wheel (1-54), it is biasing the lock wheel to engage in a locking position. (Figs. 1-8, 1-9)

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Kawano et al. (US 4945740 A1), teaches a vehicle steering lock device.
Worrall (US 20020033607 A1), teaches a torsion spring that moves a lock wheel, however it moves the lock wheel from an unlocked state to a locked state.
Rumbough et al. (US 9409679 B2), teaches a foldable carrying device with a wire 	endoskeleton.
Simpson (US 20140298492 A1), teaches a security case.
Bauer (US 6295702 B1), teaches a locking magnetic fastener.
Bolden et al. (US 20170302099 A1), teaches a bag with a wireless charging 	apparatus.
Kyles (US 6133831 A1), teaches a purse arm alarm system.
Brown et al. (US 5409220 A), teaches a breakaway shoulder strap with an alarm.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN CAUDILL/Examiner, Art Unit 3733                           

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733